Exhibit 10.66

 

ADVANCED MICRO DEVICES

 

EXECUTIVE SAVINGS PLAN

 

(Amendment and Restatement Effective as of January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      TITLE AND DEFINITIONS    1             1.1    Title    1
            1.2    Definitions    1 ARTICLE II      PARTICIPATION    4
            2.1    Participation    4 ARTICLE III      DEFERRAL ELECTIONS    4
            3.1    Elections to Defer Compensation    4             3.2   
Investment Elections    5 ARTICLE IV      PARTICIPANT ACCOUNTS    6
            4.1    Deferral Account    6             4.2    Company Matching
Account    7 ARTICLE V      VESTING    8             5.1    Deferral Account   
8             5.2    Company Matching Account    8 ARTICLE VI      DISTRIBUTIONS
   8             6.1    Amount and Time of Distribution    8             6.2   
Form of Distribution    8             6.3    Termination of Participation    9
ARTICLE VII      ADMINISTRATION    9             7.1    Committee Action    9
            7.2    Powers and Duties of the Committee    9             7.3   
Construction and Interpretation    10             7.4    Information    10
            7.5    Compensation, Expenses and Indemnity    11             7.6   
Quarterly Statements    11 ARTICLE VIII      MISCELLANEOUS    11             8.1
   Unsecured General Creditor    11             8.2    Restriction Against
Assignment    12             8.3    Payment Under Domestic Relations Order    12
            8.4    Withholding    14             8.5    Amendment, Modification,
Suspension or Termination    14             8.6    Governing Law    14
            8.7    Receipt or Release    14             8.8    Headings, etc.
Not Part of Agreement    15

 

-i-



--------------------------------------------------------------------------------

            8.9

   Limitation on Participants’ Rights    15 ARTICLE IX      BENEFIT OFFSET    15
            9.1    Offset for Certain Benefits Payable Under Split - Dollar Life
Insurance Policies    15

 

- i i -



--------------------------------------------------------------------------------

ADVANCED MICRO DEVICES

EXECUTIVE SAVINGS PLAN

 

WHEREAS, ADVANCED MICRO DEVICES, INC. (the “Company”) has established the
Advanced Micro Devices Executive Savings Plan (the “Plan”) which originally
became effective as of August 1, 1993;

 

WHEREAS, it is desirable to amend and restate the Plan to incorporate all prior
Plan amendments, amend the provisions pertaining to life insurance policies in
which the insured is not the Participant and make other clarifying amendments to
the Plan;

 

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety and
restated, effective as of December 1, 1998, as follows:

 

ARTICLE I

TITLE AND DEFINITIONS

 

1.1 Title.

 

This Plan shall be known as the Advanced Micro Devices Executive Savings Plan.

 

1.2 Definitions.

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

“Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Company Matching Account.

 

“Beneficiary” means the person or persons, including a trustee, personal
representative or other fiduciary, last designated in writing by a Participant
and filed with the Committee in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. If there is no valid Beneficiary designation in effect, or
if there is no surviving designated Beneficiary, then the Participant’s
surviving spouse shall be the Beneficiary. If there is no surviving spouse to
receive any benefits payable in accordance with the preceding sentence, the duly
appointed and currently acting personal representative of the Participant’s
estate (which shall include either the Participant’s probate estate or living
trust) shall be the Beneficiary. In any case where there is no such personal
representative of the Participant’s estate duly appointed and

 

-1-



--------------------------------------------------------------------------------

acting in that capacity within 90 days after the Participant’s death (or such
extended period as the Committee determines is reasonably necessary to allow
such personal representative to be appointed, but not to exceed 180 days after
the Participant’s death), then Beneficiary shall mean the person or persons who
can verify by affidavit or court order to the satisfaction of the Committee that
they are legally entitled to receive the benefit specified hereunder. In the
event any amount is payable under the Plan to a minor, payment shall not be made
to the minor, but instead be paid (a) to that person’s living parent(s) to act
as custodian, (b) if that person’s parents are then divorced, and one parent is
the sole custodial parent, to such custodial parent, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor.

 

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

 

“Bonus” shall mean any incentive compensation, excluding commissions, payable to
a Participant in addition to the Participant’s Salary.

 

“Bonus Election Date” shall mean December 15 or such earlier date as is
specified by the Committee and communicated to the Participant with at least
thirty (3 0) days’ advance notice.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the committee that has been appointed by the Board to
administer the Plan.

 

“Company” shall mean Advanced Micro Devices or any successor corporation to
Advanced Micro Devices.

 

“Company Matching Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with an amount equal to 50% of a
Participant’s Salary, commissions and Bonus deferrals (subject to certain
limitations) and interest pursuant to Section 4.2.

 

-2-



--------------------------------------------------------------------------------

“Compensation” shall mean the Salary, commissions and Bonus that the Participant
is entitled to for services rendered to the Company.

 

“Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Salary and/or commissions that he elects to defer,
(2) the portion of the Participant’s Bonus that he elects to defer, and (3)
interest pursuant to Section 4.1.

 

“Eligible Employee” shall mean each employee of a Participating Company who is
at or above the level of director.

 

“Fiscal Year” shall mean the fiscal year of the Company.

 

“Fund” or “Funds” shall mean one or more of the mutual funds or contracts
selected by the Committee pursuant to Section 3.2(b).

 

“Initial Election Period” for an Eligible Employee shall mean the 30-day period
following the later of July 31, 1993 or the date the employee becomes an
Eligible Employee.

 

“Interest Rate” shall mean, for each Fund, an amount equal to the gross rate of
gain or loss on the assets of such Fund during the month (1) reduced by
administrative and investment fees charged to investors in such Fund during the
month and (2) further reduced by one-twelfth (l/12th) of one percentage point.

 

“Participant” shall mean any Eligible Employee who elects to defer Compensation
in accordance with Section 3.1.

 

“Participating Company” shall mean the Company and any Company subsidiary or
affiliate that the Board designates as being eligible to participate in the
Plan.

 

“Payment Eligibility Date” shall mean the first day of the month following the
end of the fiscal quarter following the fiscal quarter in which a Participant
terminates employment or dies.

 

“Plan” shall mean the Advanced Micro Devices Executive Savings Plan set forth
herein, now in effect, or as amended from time to time.

 

“Plan Year” shall mean the 12 consecutive month period beginning on January 1
each year, except that the first Plan Year shall be a short Plan Year beginning
on August 1, 1993 and ending on December 31, 1993.

 

“Salary” shall mean the Participant’s base pay.

 

-3-



--------------------------------------------------------------------------------

“Tax Adjustment Factor” shall mean a number, determined by the Committee, which
is equal to one minus the sum of (1) the highest marginal federal personal
income tax rate then in effect and (2) the effective highest marginal state
income tax rate in the state in which the Participant resides, net after the
effect of the deduction for such state income tax for federal income tax
purposes.

 

ARTICLE II

PARTICIPATION

 

2.1 Participation.

 

An Eligible Employee shall become a Participant in the Plan by electing to defer
all or a portion of his or her Compensation in accordance with Section 3.1.

 

ARTICLE III

DEFERRAL ELECTIONS

 

3.1 Elections to Defer Compensation.

 

(a) General Rule. The amount of Compensation which an Eligible Employee may
elect to defer is as follows:

 

(1) Any percentage of Salary up to 50%, provided that such Eligible Employee’s
Salary is not reduced to an amount less than the Social Security wage base for
the plan year; plus

 

(2) Any percentage or dollar amount of Bonus and commissions up to 100%.

 

(b) Initial Election. Each Eligible Employee may elect to defer Compensation by
filing with the Committee an election, on a form provided by the Committee, no
later than the last day of his or her Initial Election Period. An election to
defer Compensation during an Initial Election Period shall be irrevocable,
except as provided in Sections 3.1(d) and (e), and shall be effective with
respect to Salary and commissions earned during the first pay period beginning
after the date of the election, and to each Bonus the amount of which first
becomes fixed and determinable after the date of the election; provided,
however, that the initial election will apply to any Bonus payable for a Fiscal
Year, or for a performance period ending with the close of a Fiscal Year, only
if such election is made on or before June 3 0 of such Fiscal Year.

 

(c) Elections other than Elections during the Initial Election Period. Any
Eligible Employee who fails to elect to defer Compensation during his or her
Initial Election Period may subsequently become a Participant, and any Eligible
Employee who has terminated a prior Salary, commissions or Bonus deferral
election may elect to again defer Salary, commissions or Bonuses

 

-4-



--------------------------------------------------------------------------------

or any combination thereof, by filing an appropriate election, on a form
provided by the Committee, to defer Compensation. An election to defer Salary
and/or commissions must be filed on or before the deadline established by the
Committee and will be effective for Salary and/or commissions earned during pay
periods beginning after the start of the calendar quarter for which the election
is filed. An election to defer a portion of each Bonus for a Fiscal Year must be
filed on or before the Bonus Election Date preceding the date the Bonus first
becomes fixed and determinable, provided, however, that an election to defer a
Bonus for a Fiscal Year, or for a performance period ending with the close of a
Fiscal Year, must be made on or before June 30 of such Fiscal Year.

 

(d) Duration of Salary and/or Commissions Deferral Election. Any Salary and/or
commissions deferral election made under paragraph (b) or paragraph (c) of this
Section 3.1 shall remain in effect, notwithstanding any change in the
Participant’s Salary or commissions, until changed or terminated in accordance
with the terms of this paragraph (d); provided, however, that such election
shall terminate for Salary or commissions paid while the Participant is not an
Eligible Employee. A Participant may increase, decrease or terminate his or her
Salary and/or commission deferral election on a quarterly basis by filing a new
election with the Committee by the deadline established by the Committee prior
to the beginning of the quarter for which the election is effective.

 

(e) Duration of Bonus Deferral Election. Any Bonus deferral election made under
paragraph (b) or paragraph (c) of this Section 3.1 shall be irrevocable and
shall apply only to the Bonus or Bonuses payable with respect to services
performed during the Fiscal Year or the performance period ending with the close
of such Fiscal Year, for which the election is made. For each subsequent Fiscal
Year, or performance period ending with the close of any subsequent Fiscal Year,
an Eligible Employee may make a new election to defer a percentage of each of
his or her Bonuses for that Fiscal Year or performance period. Such election
shall be on forms provided by the Committee and shall be made on or before the
Bonus Election Date of the Fiscal Year preceding the Fiscal Year in which the
Bonus otherwise would be paid. Notwithstanding the foregoing the election to
defer a Bonus for a Fiscal Year, or for a performance period ending with the
close of a Fiscal Year, must be made on or before June 30 of such Fiscal Year.

 

3.2 Investment Elections.

 

(a) At the time of making the deferral elections described in Section 3.1, the
Participant shall designate, on a form provided by the Committee, which of the
types of mutual funds or contracts the Participant’s Accounts will be deemed to
be invested in for purposes of determining the amount of earnings to be credited
to those Accounts. In making the designation

 

-5-



--------------------------------------------------------------------------------

pursuant to this Section 3.2, the Participant may specify that all or any 10%
multiple of his or her Accounts be deemed to be invested in one or more of the
types of mutual funds or contracts available. Effective as of the beginning of
any calendar quarter, a Participant may change the designation made under this
Section 3.2 by filing an election prior to the beginning of the quarter in
accordance with such rules established by the Committee. If a Participant fails
to elect a type of fund under this Section 3.2, he or she shall be deemed to
have elected the Fund determined by the Committee to most closely approximate a
money market fund.

 

(b) Although the Participant may designate the type of mutual funds or contracts
in paragraph (a) above, the Committee shall select from time to time, in its
sole discretion, a commercially available fund or contract of each of the
available types to be the Funds. The Interest Rate of each such commercially
available fund or contract shall be used to determine the amount of earnings to
be credited to Participants’ Accounts under Article IV.

 

ARTICLE IV

PARTICIPANT ACCOUNTS

 

4.1 Deferral Account.

 

The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“mutual fund subaccounts”), each of which
corresponds to a mutual fund or contract elected by the Participant pursuant to
Section 3.2(a). A Participant’s Deferral Account shall be credited as follows:

 

(a) As of the last day of each month, the Committee shall credit the mutual fund
subaccounts of the Participant’s Deferral Account with an amount equal to Salary
and/or commissions deferred by the Participant during each pay period ending in
that month in accordance with the Participant’s election under Section 3.2(a);
that is, the portion of the Participant’s deferred Salary and/or commissions
that the Participant has elected to be deemed to be invested in a certain type
of mutual fund shall be credited to the mutual fund subaccount corresponding to
that mutual fund;

 

(b) As of the last day of the month in which the Bonus or partial Bonus would
have been paid, the Committee shall credit the mutual fund subaccounts of the
Participant’s Deferral Account with an amount equal to the portion of the bonus
deferred by the Participant for such Fiscal Year in accordance with the
Participant’s election under Section 3.2(a); that is, the portion of the
Participant’s deferred bonus that the Participant has elected to be deemed to be
invested in a particular type of mutual fund shall be credited to the mutual
fund subaccount corresponding to that mutual fund; and

 

-6-



--------------------------------------------------------------------------------

(c) As of the last day of each month, each mutual fund subaccount of a
Participant’s Deferral Account shall be credited with earnings in an amount
equal to that determined by multiplying the balance credited to such mutual fund
subaccount as of the last day of the preceding month by the Interest Rate for
the corresponding Fund selected by the Company pursuant to Section 3.2(b).

 

4.2 Company Matching Account.

 

The Committee shall establish and maintain a Company Matching Account for each
Participant under the Plan. Each Participant’s Company Matching Account shall be
further divided into separate mutual fund subaccounts corresponding to the type
of mutual fund or contract elected by the Participant pursuant to Section
3.2(a). A Participant’s Company Matching Account shall be credited as follows:

 

(a) As of the last day of each Plan Year, the Committee shall credit the mutual
fund subaccounts of the Participant’s Company Matching Account with an amount
equal to 50% of the amount of the Salary, commissions and/or Bonuses deferred by
the Participant during each pay period ending in that Plan Year (the “Company
Matching Amount”) in accordance with the Participant’s election under Section
3.2(a); that is, the portion of the Company Matching Amount which the
Participant elected to be deemed to be invested in a certain type of mutual fund
shall be credited to the corresponding mutual fund subaccount. Notwithstanding
the foregoing, in no event shall the Company Matching Amount for a Plan Year,
when combined with the maximum Company Matching Contribution which the
Participant could have received under the Advanced Micro Devices, Inc.
Retirement Savings Plan or any other retirement plan qualified under Section
401(a) of the Code maintained by a Participating Company for the same year
(assuming deferrals at the maximum permissible rate), exceed 1.5% of the
Participant’s aggregate Salary, commissions and Bonuses during such Plan Year.

 

(b) As of the last day of each month, each mutual fund subaccount of a
Participant’s Company Matching Account shall be credited with earnings in an
amount equal to that determined by multiplying the balance credited to such
mutual fund subaccount as of the last day of the preceding month by the Interest
Rate for the corresponding Fund selected by the Company pursuant to Section
3.2(b).

 

-7-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

 

5.1 Deferral Account.

 

A Participant’s Deferral Account shall at all times be 100% vested.

 

5.2 Company Matching Account.

 

A Participant’s Company Matching Account shall at all times be 100% vested.

 

ARTICLE VI

DISTRIBUTIONS

 

6.1 Amount and Time of Distribution.

 

Each Participant (or, in the case of his or her death, the Participant’s
Beneficiary) shall be entitled to receive a distribution of benefits under this
Plan as soon as practicable following his or her Payment Eligibility Date. The
amount payable to a Participant shall be the sum of the amounts credited to his
or her Deferral Account and Company Matching Account as of his or her Payment
Eligibility Date. If a distribution is due to a Participant (or a Participant’s
Beneficiary) and, after a reasonable search and a period of three (3) years from
the Participant’s Payment Eligibility Date, the Company cannot locate the
Participant (or the Participant’s Beneficiary), the Participant’s Accounts shall
be forfeited to the Company. If such Participant (or Beneficiary) later files a
claim, the Participant’s Accounts shall be reinstated, without any interest or
earnings or losses from the date of forfeiture, and the distribution, along with
any other distributions which would have been made if the Participant (or
Beneficiary) had been located, shall then be made.

 

6.2 Form of Distribution.

 

(a) Lump Sum. The form of the distribution of benefits to a Participant (or his
or her Beneficiary) shall be a cash lump sum payment.

 

(b) Installments.

 

(1) Notwithstanding subsection (a) above, a Participant may elect that his or
her benefits be paid in substantially equal annual installments over three to
ten years provided that his or her election is filed with the Committee at least
two years prior to the date his or her employment with the Company terminates
and provided further that the amount of the first annual installment (determined
by dividing the account balance by the number of installments elected) would be
in an amount at least equal to $20,000.

 

-8-



--------------------------------------------------------------------------------

(2) The first annual installment shall be paid within 90 days following the end
of the Plan Year during which the Participant’s employment with the
Participating Company terminates. Subsequent installments shall be paid on the
annual anniversaries of the first installment payment.

 

(3) Notwithstanding anything contained in Sections 4.1(c) or 4.2(b) to the
contrary, beginning with the month following the month in which the
Participant’s employment with the Participating Company terminates and
continuing until all amounts credited to his or her Accounts have been
distributed, the Participant’s Accounts will be credited with interest, as of
the end of each month, at the rate determined by the Committee from time to
time. Such rate shall be either (1) the rate of return of a professionally
managed fixed income fund for such month or (2) one-twelfth of the annual prime
rate of interest declared by Bank of America, N.A. or Wells Fargo Bank, N.A. and
in effect on the first day of such month.

 

6.3 Termination of Participation.

 

The Company reserves the unilateral right to terminate or restrict a
Participant’s participation at any time, and distribute all amounts due to such
Participant.

 

ARTICLE VII

ADMINISTRATION

 

7.1 Committee Action.

 

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Chairman or any other member or members of the
Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.

 

7.2 Powers and Duties of the Committee.

 

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the

 

-9-



--------------------------------------------------------------------------------

Plan, and shall have all powers necessary to accomplish its purposes, including,
but not by way of limitation, the following:

 

(1) To determine all questions relating to the eligibility of employees to
participate;

 

(2) To select the funds or contracts to be the Funds in accordance with Section
3.2(b) hereof;

 

(3) To construe and interpret the terms and provisions of this Plan;

 

(4) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

 

(5) To maintain all records that may be necessary for the administration of the
Plan;

 

(6) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

(7) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof; and

 

(8) To appoint a plan administrator or, any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe.

 

7.3 Construction and Interpretation.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Participating Company
and any Participant or Beneficiary. The Committee shall administer such terms
and provisions in a uniform and nondiscriminatory manner and in full accordance
with any and all laws applicable to the Plan.

 

7.4 Information.

 

To enable the Committee to perform its functions, the Participating Companies
shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other cause of
termination, and such other pertinent facts as the Committee may require.

 

-10-



--------------------------------------------------------------------------------

7.5 Compensation, Expenses and Indemnity.

 

(a) The members of the Committee shall serve without compensation for their
services hereunder.

 

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

 

(c) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of a Participating Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Participating Company or provided by the Participating Company
under any bylaw, agreement or otherwise, as such indemnities are permitted under
state law.

 

7.6 Quarterly Statements.

 

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts as soon as practicable
following the end of each calendar quarter.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of a Participating Company by virtue of this Plan. No assets of a
Participating Company shall be held under any trust, or held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of a Participating Company’s assets shall be, and remain,
the general, unpledged, unrestricted assets of such Participating Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and Beneficiaries shall be no greater than those of unsecured
general creditors; provided, however, that nothing herein shall limit the rights
of the Participants, Beneficiaries or any other party under separate agreements
and contracts with the Participating Company.

 

-11-



--------------------------------------------------------------------------------

8.2 Restriction Against Assignment.

 

The Company shall pay all amounts payable hereunder only to the person or
persons designated by or under the Plan and not to any other person or
corporation. Except as otherwise provided in this Section 8.2 or Section 8.3, no
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have the right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
Except as otherwise provided in this Section 8.2 or Section 8.3, if any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

 

Notwithstanding anything herein or in Article VI to the contrary, if prior to a
Participant’s Payment Eligibility Date, the Participant’s prospective employer
agrees in writing to accept an assignment of the Participant’s interest and
Accounts hereunder and to assume all liability therefore on terms acceptable to
the Company, then the Participant shall receive no distribution of his interest
and Accounts and, instead, the Participant’s interest and Accounts hereunder
(and all related liabilities) will be assigned to the Participant’s prospective
employer. Following such an assignment and assumption, the Company shall have no
liability hereunder to the Participant.

 

8.3 Payment Under Domestic Relations Order.

 

The creation, assignment or recognition of a right of a Participant’s spouse or
former spouse (“Alternate Payee”) to all or a portion of a Participant’s
Accounts pursuant to a state domestic relations order (“DRO”) shall not
constitute a violation of Section 8.2 or any other provision of the Plan,
provided such order is consistent with the terms of the Plan and approved by the
Committee. Notwithstanding the foregoing or any provision of a DRO to contrary,
the Alternate Payee’s interest in the Plan shall remain the property of the
Company and subject to the claims of its creditors until such time as payments
are made to the Alternate Payee in accordance with the terms of the DRO. In all
cases, any amount assigned to an Alternate Payee pursuant to a DRO shall be
subject to Section 9.1 of the Plan as though such amounts were still credited to
the Participant’s Accounts.

 

-12-



--------------------------------------------------------------------------------

(a) As soon as practicable after the Committee approves a DRO, the Committee may
establish a separate bookkeeping account (“DRO Account”) for the Alternate Payee
to which shall be transferred the portion of the Participant’s Accounts which
are assigned to the Alternate Payee under the DRO. Any such DRO Account shall,
to the extent applicable, be established and maintained in accordance with the
terms of Article IV and Article V. Except as a DRO may otherwise provide, if a
single amount or percentage of such Participant’s Accounts is assigned to a
Alternate Payee, the transfer to the DRO Account established for the Alternate
Payee shall be made pro rata from such investments as the assets of the
Participant’s Accounts are then deemed to be invested.

 

(b) The Alternate Payee shall be permitted to designate the type of mutual funds
or contracts that his or her DRO Account will be deemed to be invested in
accordance with the procedures set forth in Section 3.2. If the Alternate Payee
fails to elect a type of fund or contract, he or she shall be deemed to have
elected the Fund determined by the Committee to most closely approximate a money
market fund in accordance with the procedures set forth in Section 3.2.

 

(c) To the extent provided in the DRO, the Alternate Payee may elect to have his
or her DRO Account distributed as follows:

 

(1) In an immediate lump sum;

 

(2) At the time and in the form elected by the Alternate Payee pursuant to
Article VI, provided however, that the Alternate Payee must commence
distribution of the Alternate Payee’s DRO Account no later than the time that
the Participant (or the Participant’s Beneficiary, if applicable) commences
distribution of his or her Accounts; or

 

(3) At a time and in a form approved by the Committee, provided however, that
the Alternate Payee must commence distribution of the Alternate Payee’s DRO
Account no later than the time that the Participant (or the Participant’s
Beneficiary, if applicable) commences distribution of his or her Accounts.

 

(d) If the Alternate Payee dies prior to the time that the Alternate Payee has
received all or any portion of the Alternate Payee’s DRO Account, the amounts
recorded in such DRO Account may be paid to the beneficiary (“DRO Beneficiary”)
designated by the Alternate Payee on forms provided by the Committee. If the
Alternate Payee does not make an effective designation of a DRO Beneficiary or
if the designated DRO Beneficiary is not living when a distribution is to be
made, such amounts shall be paid to the Alternate Payee’s estate, except as a
DRO may otherwise provide. Such amounts shall be paid at the time and in the
manner permitted under the terms of the Plan and approved by the Committee.

 

-13-



--------------------------------------------------------------------------------

(e) The Participant’s death prior to the time that the Alternate Payee has
received all or any portion of the Alternate Payee’s DRO Account shall not
affect the Alternate Payee’s DRO Account. The Alternate Payee shall not be
awarded any survivor benefits upon the Participant’s death, unless the
Participant designates the Alternate Payee as a Beneficiary in accordance with
the terms of the Plan.

 

(f) The Participant’s Accounts shall be reduced by the amounts assigned to an
Alternate Payee pursuant to a DRO; provided, however, that any amounts assigned
to an Alternate Payee pursuant to a DRO shall continue to be subject to Section
9.1 as though such amounts were still credited to the Participant’s Accounts.

 

(g) Notwithstanding any provision of any DRO to the contrary, the Company
reserves the unilateral right to terminate or restrict an Alternate Payee’s
participation at any time, and distribute all amounts due to such Alternate
Payee.

 

8.4 Withholding.

 

There shall be deducted from deferred Compensation and Company Matching credits
when made and from each payment made under the Plan all taxes which are required
to be withheld by the Company. The Company shall have the right to reduce any
deferred Compensation, Company Matching credits and any payment by the amount of
cash sufficient to provide the amount of said taxes.

 

8.5 Amendment, Modification, Suspension or Termination.

 

The Company may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
reduce any amounts then allocated previously to a Participant’s Accounts. In the
event that this Plan is terminated, the amounts credited to a Participant’s
Deferral Account and Company Matching Account shall be distributed to the
Participant or, in the event of his or her death, to his or her Beneficiary in a
lump sum within thirty (30) days following the date of termination.

 

8.6 Governing Law.

 

This Plan shall be construed, governed and administered in accordance with the
laws of the State of California.

 

8.7 Receipt or Release.

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and each Participating Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

 

-14-



--------------------------------------------------------------------------------

8.8 Headings, etc. Not Part of Agreement.

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

8.9 Limitation on Participants’ Rights.

 

Participation in this Plan shall not give any Eligible Employee the right to be
retained in a Participating Company’s employ or any right or interest in the
Plan other than as herein provided. The Participating Company reserves the right
to dismiss any Eligible Employee without any liability for any claim against the
Company, except to the extent provided herein.

 

ARTICLE IX

BENEFIT OFFSET

 

9.1 Offset for Certain Benefits Payable Under Split-Dollar Life Insurance
Policies.

 

(a) Notwithstanding anything contained herein to the contrary, any benefits
payable under this Plan shall be offset by the value of benefits provided by
certain life insurance policies as set forth in this Section. Participants in
this Plan may own life insurance policies (the “Policy” or “Policies”) purchased
on their behalf by the Participating Company. Any such Policy may insure the
life of a Participant or the life of another individual. The exercise of
ownership rights under these Policies by each Participant is, however, subject
to certain conditions (set forth in a “Split-Dollar Life Insurance Agreement”
between each Participant and the Participating Company pursuant to which the
Participating Company holds a security interest in the Policy) and, if the
Participant fails to meet the conditions set forth in the Split-Dollar Life
Insurance Agreement, the Participating Company may exercise its security
interest in the Policy and cause the Participant to lose certain benefits under
the Policy. In the event that a Participant satisfies the conditions specified
in Section 5 of the Split-Dollar Life Insurance Agreement, so that the
Participant becomes entitled to exercise rights under that section free from the
Participating Company’s security interest, or the Participating Company’s
security interest is otherwise released, the value of those benefits shall
constitute an offset to any benefits otherwise payable under this Plan
(provided, however, that any death benefit payable under a Policy on the life of
a Participant upon the Participant’s death shall not constitute an offset to the
benefits payable under the Plan). This offset (the “First Offset Value”) shall
be equal to the value of benefits payable under the Split-Dollar Life Insurance
Agreement, that is, the cash surrender value of the Policy. The

 

-15-



--------------------------------------------------------------------------------

First Offset Value shall then be compared to the Participant’s Accounts, and the
amounts credited to the Accounts shall be reduced, but not to less than zero, by
the First Offset Value; provided, however, that any portion of the Accounts
which is attributable to Compensation deferred during Plan Years in which the
Participating Company did not pay additional premiums on the Policy in amounts
equal to the amount of Compensation deferred by the Participant under this Plan
shall not be reduced by the First Offset Value, and the Committee shall maintain
subaccounts of a Participant’s Accounts to the extent necessary to determine
that portion of each Account which is subject to offset and the portion which is
not subject to offset. The First Offset Value shall first be applied to the
Participant’s Company Matching Account and then to the Participant’s Deferral
Account.

 

(b) If the Policy in Section 9.1(a) is not on the life of the Participant and
the insured dies prior to distribution of benefits under this Plan, then the
value of the benefits received by the Participant or other Beneficiary
designated by the Participant under the Policy will offset the Participant’s
Accounts under this Plan to the extent provided in this subsection (b). This
offset (the “Second Offset Value”) shall be equal to the amount of death benefit
payable to the Participant, or other Beneficiary designated by the Participant,
divided by the Tax Adjustment Factor. This Second Offset Value shall then be
compared to the Participant’s Accounts, and the amounts credited to the Accounts
shall be reduced, but not to be less than zero, by the Second Offset Value;
provided, however, that any portion of the Accounts which is attributable to
Compensation deferred during Plan Years in which the Participating Company did
not pay additional premiums on the Policy in amounts equal to the amount of
Compensation deferred by the Participant under this Plan shall not be reduced by
the Second Offset Value, and the Committee shall maintain subaccounts of a
Participant’s Accounts to the extent necessary to determine that portion of each
Account which is subject to offset and the portion which is not subject to
offset. The Second Offset Value shall first be applied to the Participant’s
Company Matching Account and then to the Participant’s Deferral Account.

 

(c) The reduction described in Section 9.1(a) shall be made as of the date on
which the Participant becomes entitled to exercise rights under the Policy free
of the Participating Company’s security interest, and the reduction described in
Section 9.1(b) shall be made as of the date on which the Participant or
designated Beneficiary receives the death proceeds.

 

(d) In the event of an offset as described herein, any election to receive
distribution of the amounts credited to a Participant’s Accounts in the form of
installments shall be deemed to be revoked, and any benefits which are or become
payable under this Plan after such offset shall be paid in a lump sum as soon as
practicable following the Participant’s Payment Eligibility Date.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized representatives on this 24th day of August 2005.

 

ADVANCED MICRO DEVICES, INC.
ADMINISTRATIVE COMMITTEE

By

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

 

-17-